Title: From Benjamin Franklin to Edmund Clegg, 26 April 1782
From: Franklin, Benjamin
To: Clegg, Edmund


Sir,
Passy, April 26. 1782.
Your Letter dated April 4. came to my hands but a few Days since. I apprehend from some Passages in it, that there has been a Misunderstanding between Mr. Wyld and me, or that he has misrepresented what passed between us. I certainly never undertook to provide a Vessel to carry him and his Friends over, and therefore could have no occasion to “send a special Messenger to acquaint them when all things were ready”. On the contrary, I advised their not attempting to go till Peace should be established. Or if they were resolved to go in time of War, that they should send to Ireland some Person acquainted with such Business, to hire and victual a Vessel for them there. He inform’d me they were People of Substance sufficient to bear their own Expences. I should certainly have great Pleasure in seeing a Set of honest industrious People as your Company is describ’d to be, made happy by a Settlement to their Minds in our new Country, but I have no Orders to advance any publick Money for the Purpose of conveying them thither; and indeed if it had ever been the Practice to give that assistance to New Comers, which it has not, the immense Charge of the War would at this time forbid it. The particular Recommendations and Passports you desire I should give you willingly if I had a List of the Names Characters &c. But if you are all determin’d to go Suddenly there may not be time, and in that Case, I would have you apply to Mr. Laurens and request them of him. You would also do well to ask and take his Advice with regard to the whole of your Proceedings. I send you enclos’d a general Recommendation to the Government of Pennsylvania, requesting they would favour your Establishment; and also a Passport for the Company and their Effects; advising you withal to be careful not to attempt sheltering under that Passport any English Goods sent over by others for Sale, all the Manufactures of England being at present prohibited there and seizable: and such an Attempt would hurt you exceedingly.
As to the Silk produced in America, concerning which you desire Information, I take it to be much the same with that which you have from Savoy. When I was in London I had several Trunks of it consign’d to me for sale, and I remember it fetched at a publick Sale as high a Price within 6d. in the pound weight, as the Italian sold at the same time. I think you will do right to take with you some of the Chains you mention. As to the Reeds if you cannot easily take them, I believe you may get them made there. I wish you Success, but fear you are too hasty; and think that if one of your Company had first gone over to inspect the State of things, obtain the proper Informations, send you his Advice & prepare for your Reception, the Operation would have had a better Chance of Succeeding, and been attended with less Inconvenience.
I am, Sir, Your most obedient and most humble Servant
B Franklin
Mr. Edmund Clegg.
